ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1960-06-08_ADV_01_NA_02_FR.txt. 177

OPINION DISSIDENTE DE M. MORENO QUINTANA

Je regrette vivement de ne pas rallier dans cette affaire, ni la
conclusion ni le raisonnement qui l’appuie, de la majorité de mes
Collégues de la Cour. Et cela pour les motifs que j’exprime synthé-
tiquement par la suite.

Telle qu’elle a été posée à la Cour, la demande d’avis consultatif
relève essentiellement de l'application d’un texte légal; dans J’es-
pèce, l'interprétation donnée par l’Assemblée de l’'IMCO qui fit
élection des membres de son Comité de la Sécurité maritime, au
paragraphe a) de l’article 28 de sa Convention de création. Cette
disposition énonce, pour l'élection des quatorze membres dudit
Comité de la Sécurité maritime, une norme d’application générale
et deux normes d'application particulière. La norme générale est
une norme Gu base qui qualifie tout le système: celle selon laquelle
lesdits membres seront élus « parmi les membres, gouvernements
des pays qui ont un intérêt important dans les questions de sécurité
maritime ». Les normes d'application particulière visent, l’une
l'élection au moins de huit membres qui « doivent être ceux qui
possèdent les flottes de commerce les plus importantes », l’autre
celle des six autres membres. Il résulte clairement que la norme de
base, qui est Ja norme principale, joue en toutes circonstances, qu’il
s'agisse de l'élection des huit membres possédant les flottes de
commerce les plus importantes, ou des six autres membres. Tous
sont élus en fonction de la contribution qu'ils peuvent offrir à la
sécurité maritime. La norme d’application particulière qui se réfère
aux pays possédant les flottes de commerce les plus importantes
est logiquement conditionnée à l’observance de la norme principale.
Celle-ci est inséparable du contexte en entier dudit article 28,
paragraphe a), de la Convention.

L'Assemblée de l’'IMCO a été douée par ladite Convention des
pouvoirs nécessaires pour procéder à l'élection de tous les membres
de son Comité de la Sécurité maritime. Elle en constitue son corps
électoral. Sa tâche ne se borne pas à faire une simple constatation
de quels sont les pays qui possèdent les flottes de commerce les plus
importantes pour élire les huit premiers membres. Elle doit les
qualifier. Une interprétation contraire à ce point de vue donnerait
aux chiffres de tonnage de jauge brute des navires, selon les tableaux
périodiques du Lioyd’s Register of Shipping, une fonction déter-
minante que la Convention ne leur a pas attribuée. Si telle avait
été l'intention des rédacteurs de la Convention, ils n'auraient pas
assuré pour remplir.cette tâche le procédé d’une élection, sinon
celui d’une nomination ex officio. Un pouvoir d'élection est incom-
patible avec une obligation impérative de désigner tel ou tel pays.
L'Assemblée a, par conséquent, un degré d'appréciation suffisant

31
178 OPINION DISSIDENTE DE M. MORENO QUINTANA

pour établir selon son critère quels sont les pays qui, ayant un
intérêt important dans les questions de sécurité maritime, sont
ceux qui possèdent les flottes de commerce les plus importantes.
Constituée comme elle l’est par des représentants de pays qui sont
directement intéressés dans la navigation maritime, elle était à
même d'apprécier lesquels étaient les mieux qualifiés du point de
vue technique pour assurer la tâche de la sécurité en mer.

Il faut donner en conséquence, au membre de phrase qui a trait
aux pays « qui possèdent les flottes de commerce les plus importan-
tes », une signification réelle touchant la navigation commerciale
maritime internationale. Cette expression ne se réfère pas néces-
sairement aux chiffres des tableaux statistiques d’une organisation
internationale privée qui indiquent le tonnage de jauge brute des
différents pays. Aucune clause de la Convention ne le dit. Ces ta-
bleaux n’ont pas pour but d'établir l'importance des flottes de
commerce des différents pays, sinon l’enregistrement du tonnage
de jauge brute des navires qui battent leur pavillon. Une chose est
l'enregistrement de navires fait par une autorité administrative;
la possession d’une flotte marchande en est une autre. Elle traduit
une réalité économique internationale que seul un lien substantiel
d’attachement du propriétaire d’un navire au pavillon qu’il porte
peut établir d’une manière satisfaisante. Telle a été la doctrine
exprimée par l’article 5 de la Convention sur la haute mer signée
à Genève le 29 avril 1958 à l’unanimité des quatre-vingt-six États
représentés à la Conférence qui l’élabora. Cette disposition, par
laquelle le droit international crée une obligation à la charge du droit
national, constitue aujourd’hui Vopinio juris gentium en la matière.

Une marine marchande n'est pas une création artificielle. Elle
est un fait qui obéit à des besoins inéluctables d’une économie
nationale. C’est elle qui règle, en fonction de l’activité économique
d’un pays, le montant du mouvement normal de ses échanges inter-
nationaux. Elle ne saurait être destinée à d’autres fins, sauf quand
un développement considérable de cette activité la conduit, comme
dans le cas de pays d’une économie surdéveloppée, à la réalisation
des industries de services. Le pavillon — symbole suprême de la
souveraineté que le droit international autorise les navires à porter
— doit représenter le degré d'indépendance économique d’un pays
et non pas l'intérêt de tierces personnes ou sociétés. Ceci est une
conséquence qui découle de la structure même de l'économie mon-
diale dont la navigation de commerce est l’un des principaux soutiens.

En vertu de tous ces motifs que l’Assemblée de l’IMCO eût plein
droit et loisir d'apprécier, je considère que le Comité de la Sécurité
maritime de l'Organisation, élu le 15 janvier 1959, a été établi
conformément à la Convention qui le créa.

(Signé) Lucio M. MORENO QUINTANA.

32
